AYRES, Judge.
Plaintiffs, Drew Fields and Christell Jenkins, appealed from a judgment in the above-styled cause, the principal and major portion of which recites:
“IT IS FURTHER ORDERED, ADJUDGED AND DECREED,, that the Exception of No Cause or Right of Action and Motion for Summary Judgment filed by the defendants be and the same are hereby sustained, the election and issuance of revenue bonds for the acquisition of the gas distribution system from Pennzoil United, Inc., be and the same is hereby declared valid, the prayer for permanent injunction against the issuance or delivery of said bonds be and the same is hereby denied, and plaintiffs’ suit be and the same is hereby dismissed at their costs.”
Appellants and their attorney neither appeared nor filed a brief in this court on the date the cause was scheduled for argument and submission. No explanation has been given for their failure. Under these facts and circumstances, this court considers the appeal as having been abandoned, and has concluded that it should be dismissed. See Uniform Rules — Courts of Appeal, Rule VII, Section 5(b), 8 LSA-R.S. 1971 P.P., pp. 33-34.
This appeal by plaintiffs-appellants is accordingly dismissed at their costs.
Appeal dismissed.